IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00188-CV

TERRANCON CONSULTANTS, INC.,
                                                             Appellant
v.

AMERICAN CAMPUS DEVELOPMENT
(SHSU) GP, LLC, ET AL,
                                                             Appellees



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 26476


                           MEMORANDUM OPINION


       Appellant has filed a “Motion to Dismiss Appeal.” See TEX. R. APP. P. 42.1(a)(1).

Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed. Costs

of appeal are taxed against Appellant. See TEX. R. APP. P. 42.1(d).
                                                    REX D. DAVIS
                                                    Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed July 24, 2014
[CV06]




Terrancon Consultants, Inc. v. Am. Campus Dev. (SHSU) GP, LLC      Page 2